 1
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   ADON WISE,                                        Case No. 1:18-cv-01494-DAD-JLT
12                     Plaintiff,                      ORDER AFTER NOTICE OF
                                                       SETTLEMENT
13          v.
                                                       (Doc. 33)
14   AUTOMOTIVE CREDIT
     CORPORATION, et al.,
15
                       Defendants.
16

17          The plaintiff reports the parties have come to terms of settlement. (Doc. 33) He indicates
18   he will seek dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than July 1, 2019;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court
22   imposing sanctions, including the dismissal of the action.
23

24   IT IS SO ORDERED.

25      Dated:    May 3, 2019                                /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28
